20-12791-lgb   Doc 53-3    Filed 05/19/21 Entered 05/19/21 12:29:18   Exhibit C -
                          Operating Agreement Pg 1 of 9



                                   Exhibit C
               Erie Properties, LLC Operating Agreement
20-12791-lgb   Doc 53-3    Filed 05/19/21 Entered 05/19/21 12:29:18   Exhibit C -
                          Operating Agreement Pg 2 of 9
20-12791-lgb   Doc 53-3    Filed 05/19/21 Entered 05/19/21 12:29:18   Exhibit C -
                          Operating Agreement Pg 3 of 9
20-12791-lgb   Doc 53-3    Filed 05/19/21 Entered 05/19/21 12:29:18   Exhibit C -
                          Operating Agreement Pg 4 of 9
20-12791-lgb   Doc 53-3    Filed 05/19/21 Entered 05/19/21 12:29:18   Exhibit C -
                          Operating Agreement Pg 5 of 9
20-12791-lgb   Doc 53-3    Filed 05/19/21 Entered 05/19/21 12:29:18   Exhibit C -
                          Operating Agreement Pg 6 of 9
20-12791-lgb   Doc 53-3    Filed 05/19/21 Entered 05/19/21 12:29:18   Exhibit C -
                          Operating Agreement Pg 7 of 9
20-12791-lgb   Doc 53-3    Filed 05/19/21 Entered 05/19/21 12:29:18   Exhibit C -
                          Operating Agreement Pg 8 of 9
20-12791-lgb   Doc 53-3    Filed 05/19/21 Entered 05/19/21 12:29:18   Exhibit C -
                          Operating Agreement Pg 9 of 9
